Order, Supreme Court, New York County (Leland DeGrasse, J.), entered on or about March 11, 2002, which, in an action for personal injuries sustained in a slip and fall in the lobby of defendants’ building, granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff claims that it was raining for an hour when he arrived at defendants’ building and walked through the lobby to the elevator bank, where he encountered a porter putting down mats; that in order to catch an open elevator door, he had to walk hastily and step around the porter and off the mat; and that he slipped on droplets of water on the floor from people, including himself, carrying umbrellas and tracking in the rain. Giving this evidence the basis of every favorable inference, it does not show that the allegedly dangerous wet condition was visible and apparent for a sufficient length of time prior to the *410accident to permit defendants’ employees to discover and remedy it (see Keum Choi v Olympia & York Water St. Co., 278 AD2d 106 [2000]; Cottingham v Hammerson Fifth Ave., 259 AD2d 348 [1999]; Stoerzinger v Big V Supermarkets, 188 AD2d 790 [1992]). We have considered plaintiffs arguments that material issues exist as to whether defendants’ employees fulfilled their duty to mop the wet floor and promptly put down the mats, and find them unavailing. Concur — Nardelli, J.P., Williams, Friedman, Marlow and Gonzalez, JJ.